           Case 1:19-cv-09155-ER Document 86 Filed 05/12/21 Page 1 of 3




                                       STATE OF NEW YORK
                                OFFICE OF THE ATTORNEY GENERAL
                                                                                     JANE M. AZIA
  LETITIA JAMES                                                                      BUREAU CHIEF
  ATTORNEY GENERAL                                                          CONSUMER FRAUDS & PROTECTION BUREAU


                                                                                               May 12, 2021

The Honorable Edgardo Ramos
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re: State of New York v. Pennsylvania Higher Educ. Assistance Agency, No. 19-cv-9155 (ER)

Dear Judge Ramos:

       I write to respectfully request that the Court so-order the parties’ stipulation, attached as

Exhibit A, to amend the Discovery Schedule approved by the Court on January 29, 2021 (Docket

No. 72).



                                                          Respectfully submitted,

                                                          /s/ Carolyn Fast
                                                          Carolyn M. Fast
                                                          Assistant Attorney General
                                                          Bureau of Consumer Frauds and Protection
                                                          28 Liberty Street
                                                          New York, NY 10005
                                                          Telephone: (212) 416-6250

                                                          Attorney for Plaintiff the People of the State
                                                          of New York, by Letitia James, Attorney
                                                          General of New York




      28 LIBERTY STREET, NEW YORK, NY 10005 ● PHONE (212) 416-8915 ● FAX (212) 416-6003 ● WWW.AG.NY.GOV
          Case 1:19-cv-09155-ER Document 86 Filed 05/12/21 Page 2 of 3




                                          EXHIBIT A

                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


 PEOPLE OF THE STATE OF NEW YORK,
 by LETITIA JAMES,
 Attorney General of the State of New York,

                       Plaintiff,
                                                              No. 19-cv-9155 (ER)
                v.

 PENNSYLVANIA HIGHER EDUCATION
 ASSISTANCE AGENCY, d/b/a
 FEDLOAN SERVICING and AMERICAN
 EDUCATION SERVICES,

                       Defendant.


       WHEREAS, on January 7, 2020, the Court approved a Joint Discovery Plan in the above-

captioned action (Docket No. 31);

       WHEREAS, on May 18, 2020, the Court so ordered an amended Joint Discovery Plan in

the above-captioned action (Docket No. 63);

       WHEREAS, on May 20, 2020, the Court granted an application to amend the Joint

Discovery Plan to correct errors in the parties’ previously proposed dates (Docket No. 65);

       WHEREAS, on November 10, 2020, the Court so ordered a jointly proposed three-month

extension to the deadlines in the Joint Discovery Plan (Docket No. 70);

       WHEREAS, on January 29, 2021, the Court so ordered a jointly proposed three-month

extension to the deadlines in the Joint Discovery Plan (Docket No. 72);

       WHEREAS, the New York State Attorney General’s Office, the New York Attorney

General’s Office and the Pennsylvania Higher Education Assistance Agency (collectively, the
             Case 1:19-cv-09155-ER Document 86 Filed 05/12/21 Page 3 of 3




“Parties”) have agreed to jointly propose an additional extension to the deadline in the Joint

Discovery Plan for seeking discovery from federal agencies:

          NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between

the undersigned counsel, on behalf of the Parties, that

      1. The last date to seek discovery from federal agencies is extended from May 21, 2021 to

          September 8, 2021.1

    Dated: May 12, 2021

    Respectfully submitted,

       /s/ Carolyn M. Fast                                /s/ Thomas F. Burke
       Carolyn M. Fast                                    Thomas F. Burke
       Hailey D. DeKraker                                 BALLARD SPAHR LLP
       Jane M. Azia                                       1735 Market St., 51st Floor
       Laura J. Levine                                    Philadelphia, PA 19103-7599
       BUREAU OF CONSUMER FRAUDS AND                      Telephone: (215) 864-8500
       PROTECTION                                         Facsimile: (215) 864-8999
       28 Liberty Street
       New York, NY 10005                                 Marjorie Peerce (1921683)
       Telephone: (212) 416-6250                          BALLARD SPAHR LLP
                                                          1675 Broadway, 19th Floor
       Attorneys for Plaintiff the People of the          New York, NY 10019
       State of New York, by Letitia James,               Telephone: (646) 346-8039
       Attorney General of New York
                                                          Attorneys for Defendant Pennsylvania
                                                          Higher Education Assistance Agency
    SO ORDERED


_________________________
Hon. Edgardo Ramos, U.S.D.J.


1
  The Parties recognize that either party may seek to obtain discovery from the Department of
Education or other federal agencies; as the Parties cannot dictate deadlines for response to
federal agencies, the Parties will confer to agree upon reasonable extensions of discovery
deadlines to accommodate any delays on the part of federal agencies. If information not
reasonably available to a Party prior to September 8, 2021 causes a Party to believe it is
necessary to seek discovery from a federal agency after that date, the Parties will confer, and, if
unable to reach an agreement as to the necessity, nature, or timing of any further discovery from
the agency, will seek the guidance of the Court.
